DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 12/04/2020 for application number 17112886. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/04/2020, 02/04/2021, 03/26/2021, 05/03/2021, 06/03/2021, 08/19/2021, 10/19/2021, 12/20/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3, 5-12, 14, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata et al., [US Pub. No.: 2020/0178781 A1].
Re. Claim 1, Tabata discloses:
An endoscope [Fig.1 el 20 endoscope |0008], comprising: a first component [proximal end 30 |0039];
a second component having a proximal end and a distal end [Second component 10 has a Proximal end and a distal end |Fig.1 el 10, 0051], the proximal end being coupled to the first component [Proximal end is coupled to a first component|Fig.1 el 20];
a light source integrated in the first component [endoscope comprises a light source |0036], light source comprising at least one laser and a converter [light source 100 comprises multiple lasers| Fig. 1 el 100, 0044-0048], the at least one laser emits primary light [Laser lights emit primary light |0044-0048], the converter converts the primary light at least partially into secondary light, the secondary light having a different wavelength than the primary light [a light converter configured to convert at least part of the primary light into illumination light that is secondary light having optical characteristics different from optical characteristics of the primary light |0070];
an image capturing element arranged at the distal end [image system arranged through the distal end |Fig.1 el 83, 130, 143]; 
and a light guide comprising at least one optical fiber extending through the second component [optical fibers |113B, 113G, 113R| Fig.1A], wherein the converter is coupled to the proximal end such that the primary and secondary light is injected into the light guide so that the at least one optical fiber conducts the primary and secondary light from the proximal end to the distal end and emits the primary and secondary light at the distal end [a light converter configured to convert at least part of the primary light into illumination light that is secondary light having optical characteristics different from optical characteristics of the primary light |0070].


Re. Claim 3, Tabata discloses:
wherein the image capturing element is a camera chip or a fiber optic element [Imager 83 is chip| Fig.1].


Re. Claim 5,Tabata discloses:
wherein the converter comprises a ceramic converter material [The containing member may be glass that seals the diffusing particles, which are alumina.|0069].

Re. Claim 6, Tabata discloses:
wherein the converter comprises at least two ceramic converter materials that convert the primary light into light of different spectral compositions [The attenuator 301 may adjust positions in directions orthogonal to central axes of the third and fourth lenses 61c and 61d and an angle of an optical member (for example, a mirror or a glass window) separately disposed in a light path. |0174].

Re. Claim 7, Tabata discloses:
wherein the converter comprises two converter elements each comprising a different one of the at least two ceramic converter materials [two convert elements are different|0174].

Re. Claim 8, Tabata discloses:
further comprising a device for adjusting a ratio of light fluxes injected into the light guide from the two converter elements [Thereby, the central axes of the primary light traveling to the light guides 53a and 53b are shifted with respect to the central axes of the light guides 53a and 53b, and light quantities of the primary light that enters the light guides 53a and 53b are adjusted |0174].

Re. Claim 9, Tabata discloses:
wherein the converter is optically coupled to the light guide so that the primary and secondary light remitted by the converter is injected into the light guide [converter is coupled to light guide 53a, 53b wherein secondary let is remitted guide|Fig.1 and Fig.19 ].

Re. Claim 10, Tabata discloses:
wherein the at least one laser is arranged and oriented so as to face the converter such that only the primary and secondary light is injected into the light guide [primary and secondary laser light is directed to the converter| Fig.1, 0050-0051].

Re. Claim 11, Tabata discloses:
wherein the at least one laser is arranged so that the primary light is directed onto the converter substantially opposite to the light emission direction of the secondary light converted by the converter and injected into the light guide [primary and secondary laser light is directed to the converter| Fig.1, 0050-0051].

Re. Claim 12, Tabata discloses:
wherein the at least one optical fiber comprises not more than twenty optical fibers, and wherein the not more than twenty optical fibers have a diameter ranging from 100 um to 1000 um [The optical fibers may be, for example, single-core fibers. As the light guide 51, one fiber is disposed and optically connected to the light source 110 wherein its less than twenty|0059].


Re. Claim 14, Tabata discloses:
 wherein the at least one optical fiber has a numerical aperture (NA) in air of at least 0.7 [the system controller 143 adjusts the light quantity of the primary light radiated to the illuminators 71a and 71b by adjusting the opening/closing amount of the variable diaphragm 303a, which is an attenuation rate of the attenuator 301|0148].

Re. Claim 24, Tabata discloses:
wherein the second component further comprises at least one signal return line, the sheathing enclosing the at least one signal return line [The imaging cable 85 is electrically connected to the imager 83, and transmits an imaging result of the reflection light by the imager 83 as an electrical signal to the light source device 100|0074].

Re. Claim 26, Tabata discloses:
wherein the at least one laser emits the primary light as blue light and/or ultraviolet light [Blue light 111B |Fig.1].
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2, 4, and 22-23,is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Ammon et al., [US Pub. No.: 2015/0216418 A1].
Re. Claim 2, Tabata does not distinctly disclose:
wherein the proximal end is removably coupled to the first component.
However in the same field endeavor Ammon discloses:
wherein the proximal end is removably coupled to the first component [a mini endoscopic handpiece assembly with a removable protective end portion |0042].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tabata with Ammon to have a disposable endoscope with diagnostic capabilities of the canal walls using optical coherence with different optical tips and computer algorithm analysis [0002].

Re. Claim 4, Tabata does not distinctly disclose:
further comprising a power supply line electrically powering the camera chip.
Ammon discloses:
further comprising a power supply line electrically powering the camera chip [Power supply |0013].
[See motivation in claim 2]


Re. Claim 22. Tabata does not distinctly disclose:
wherein the proximal end is uncoupled from, but removably couplable to the first component, wherein the first component and the second components are individually packaged in a sterile manner.
However in the same field endeavor Ammon discloses:
wherein the proximal end is uncoupled from [Proximal end is  removable Fig. 3], but removably couplable to the first component, wherein the first component and the second components are individually packaged in a sterile manner [The tip assembly can also be disposable, thereby requiring that a new tip assembly be used for each patient and insuring that the tip assembly will be sterile prior to use.|0076].
[See motivation in claim 2]

Re. Claim 23, Tabata does not distinctly disclose:
wherein the second component comprises a sheathing and a power supply line, the sheathing enclosing the light guide and the power supply line, the power supply line being connected to the image capturing element.
However in the same field endeavor Ammon discloses:
wherein the second component comprises a sheathing and a power supply line, the sheathing enclosing the light guide and the power supply line, the power supply line being connected to the image capturing element.
[See motivation in claim 2]

Re. Claim 25, Tabata does not distinctly disclose:
wherein the first component further comprises a data and/or image processing unit, the at least one signal return line being removably couplable to the data and/or image processing unit.
However in the same field endeavor Ammon discloses:
wherein the first component further comprises a data and/or image processing unit, the at least one signal return line being removably couplable to the data and/or image processing unit [The camera tip assembly can also be disposable, so a new tip will insure that the tip assembly will be sterile prior to use.|0076].
[See motivation in claim 2]

10.	Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Schultheis et al., [US Pub. No.: 2015/0049994 A1].
Re. Claim 15, Tabata does not distinctly disclose:
wherein the at least one optical fiber comprises an outer surface having a coating or sheathing made of a polymer-based material, the coating or sheathing having a thickness from 10 um to 100 um.
However in the same field endeavor Schultheis discloses:  
wherein the at least one optical fiber comprises an outer surface having a coating or sheathing made of a polymer-based material [optical fiber has polymer coating |0028], the coating or sheathing having a thickness from 10 um to 100 um [wall thicknesses of the tube 7 in a range from 0.1 mm to 1 mm, typically from 0.2 mm to 0.6 mm are preferred but can be varied based on design choice |0084].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tabata with Schultheis to protect or mechanically stabilize one or more optical fiber(s) [0002].

Re. Claim 16, Tabata does not distinctly disclose:
wherein the polymer-based material is a compound selected from a group consisting of acrylate, polyamide, polyurethane, polyimide, epoxy, ethylene, tetrafluoroethylene copolymer, poly-xylene, and any mixtures thereof.
However in the same field endeavor Schultheis discloses:  

wherein the polymer-based material is a compound selected from a group consisting of acrylate, polyamide, polyurethane, polyimide, epoxy, ethylene, tetrafluoroethylene copolymer, poly-xylene, and any mixtures thereof [optical fiber has polymer coating |0028].
[See Motivation in claim 15]

Re. Claim 17, Tabata does not distinctly disclose:
further comprising an outer coating on the coating or sheathing, the outer coating comprising a compound selected from a group consisting of PMMA, polyamide, polyimide, fluorinated polymer, ethylene-tetrafluoroethylene copolymer, and any mixtures thereof.
However in the same field endeavor Schultheis discloses:  
further comprising an outer coating on the coating or sheathing, the outer coating comprising a compound selected from a group consisting of PMMA, polyamide, polyimide, fluorinated polymer, ethylene-tetrafluoroethylene copolymer, and any mixtures thereof [optical fiber has polymer coating |0028].
[See Motivation in claim 15]

Allowable Subject Matter
11.	Claim 13  and 18-21objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488